Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25CE

NINETY-FIRST AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

csg SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This Ninety-first Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Charter Communications
Holding Company, LLC, a Delaware limited liability company (“Customer”).  CSG
and Customer entered into that certain Amended and Restated CSG Master
Subscriber Management System Agreement dated February 9, 2009, as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment.  Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

 

 

CSG and Customer agree to the following as of the Effective Date (defined
below):

 

1.    Customer agrees to purchase and CSG agrees to provide an additional ***
******* ******* (***) Vantage User IDs/Sessions.  Accordingly, pursuant to the
terms of the Eighth Amendment to the Agreement dated January 5, 2010 (CSG
document no. 2301676), the Twenty-fifth Amendment dated March 12, 2012 (CSG
document no. 2311963), the Thirty-second Amendment dated August 8, 2012 (CSG
document no. 2313710), the Thirty-ninth Amendment dated June 7, 2013 (CSG
document no. 2502779), the Forty-ninth Amendment dated June 13, 2014 (CSG
document no. 2506656), the Fifty-first Amendment dated July 24, 2014 (CSG
document no. 2507373),  the Fifty-fifth Amendment dated October 16, 2014 (CSG
document no. 2508276), the Seventy-first Amendment dated April 24, 2015 (CSG
document no.4105376), the Seventy-fourth Amendment dated June 5, 2015 (CSG
document no. 4105523), the Eighty-eighth Amendment dated May 31, 2016 (CSG
document no. 4111414) and this Amendment to the Agreement, the number of Vantage
User IDs/Sessions will be increased from ***** ******* *********** (***) to ***
******** ********** (*****) and Customer.

 

2.    Consistent with discussions between CSG and Customer concerning fees for
the additional *** ******* ******* (***) Vantage User IDs/Sessions under this
Amendment, the parties agree that for the Term of the Agreement, unless earlier
terminated by Customer by notice to CSG (email is sufficient), such *** *******
******* (***) Vantage User IDs/Sessions under this Amendment will be invoiced by
CSG to Customer at the rate of ******** (***) of the License and Annual
Maintenance Fees specified in Schedule F of the Agreement (the “Discounted
Vantage User IDs/Sessions”).

 

3.    CSG and Customer acknowledge and agree that it is the intent of the
parties that the Discounted Vantage User IDs/Sessions hereunder will be utilized
concurrently with *** ******* ******* (***) current Customer Vantage
IDs/Sessions to allow users who query Customer’s Vantage data to also query “TWC
Vantage data.”  

 

        For purposes of clarification, the referenced “TWC Vantage data” is that
certain data in the CSG database as a result of that certain CSG Master
Subscriber Management System Agreement executed on March 13, 2003, and effective
as of April 1, 2003 (CSG document no. 1926320), as amended (the “TWC Agreement”)
by and between CSG and Spectrum Management Holding Company, LLC, as successor in
interest to Time Warner Cable Inc. and available to Customer pursuant to that
certain Assignment and Assumption Agreement executed by and between Spectrum
Management Holding Company, LLC and Charter Communications Holding Company, LLC
as of July 25, 2016 (CSG document number4111976).

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

 

THIS AMENDMENT is executed as of the day and year last signed below (the
“Effective Date").

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Mike Ciszek

 

 

By:  /s/ Gregory L. Cannon

 

Name:  Mike Ciszek

 

Name:  Gregory L. Cannon

 

Title:  VP, Billing Strat & Operations

 

Title:  SVP, Secretary & General Counsel

 

Date:  9/9/16

 

Date:  9-9-16

 

 